CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is made as of the 20th day of March 2008
(the “Effective Date”) by and between LEVEL 3 COMMUNICATIONS, LLC, a Delaware
limited liability company (“Company”), whose address is 1025 Eldorado Boulevard,
Broomfield, CO 80021 and KEVIN J. O’HARA, (“Consultant”), whose address is 3747
Mountain Laurel Place, Boulder, CO 80304. Company and Consultant hereby agree as
follows:

1.

Services. During the term of this Agreement, Consultant agrees to perform the
following work and services: operations analysis and support, capital raising
support, regulatory and government affairs support, market positioning and
strategy, customer targeting, sales, mergers and acquisitions support, and any
other activities related to his prior responsibilities with Company, requested
by a Group Vice President or higher level executive, and approved by James Q.
Crowe, or his successor, to be performed at such locations as are designated by
Company (“Services”). Consultant shall be available to provide Company the
Services under this Agreement for such time as reasonably requested by Company.

2.

Representations. Consultant represents and warrants that the execution of this
Agreement and the performance of Consultant’s obligations hereunder shall not
violate the terms of any other agreement or any rule, law, order or consent
decree by which Consultant is bound.

3.

Term. Unless earlier terminated, the term of this Agreement shall be from the
Effective Date to March 9, 2009, unless earlier terminated as provided herein.

4.

Consideration. In consideration for Consultant’s full and timely performance of
the Services, Company shall pay Consultant the sum of One Hundred Thousand
Dollars ($100,000.00) per month (the 10th of one month to the 9th of the next
month), payable in arrears on the 9th day of each month during the term of this
Consulting Agreement.

5.

Expenses and Administrative Support. Subject to the Company’s travel and expense
reimbursement policies, the Company shall reimburse Consultant for Consultant’s
reasonable expenses incurred in performing the Services. Company will provide
Consultant with administrative support, to the extent it is necessary for the
performance of Services. In addition, Consultant shall be allowed to continue
the use of Company’s computer during the term of this Agreement, but will not
have access to Company’s computer network. All expenses to be reimbursed shall
be submitted directly to Thomas C. Stortz for payment.

6.

Independent Contractor. Consultant and Company, expressly intending that no
employment, partnership, or joint venture relationship is created by this
Agreement, hereby agree as follows:

 

 

 

 

Page 1 of 6

 



 

 

 

A.

Consultant shall act at all times as an independent contractor hereunder and is
not an employee, partner, or co-venturer of, or in any other relationship with
Company. The manner in which Consultant’s services are rendered shall be within
Consultant’s sole control and discretion.

 

B.

Neither Consultant nor anyone employed by or acting for or on behalf of
Consultant shall ever be construed as an employee of Company and Company shall
not be liable for employment or withholding taxes or any benefits respecting
Consultant or any employee of Consultant.

 

C.

Consultant shall determine when, where and how Consultant shall perform the
Services.

 

D.

Consultant shall take all steps to ensure that Consultant and Consultant’s
employees (if any) are treated as independent contractors of Company.

 

E.

Consultant expressly acknowledges and agrees that except to the extent expressly
provided in Sections 5 and 6 above, neither Consultant nor anyone employed by or
acting for or on behalf of Consultant shall receive or be entitled to any
consideration, compensation or benefits of any kind from Company, including
without limitation, pension, stock options, profit sharing or similar plans or
benefits, or accident, health, medical, life or disability insurance benefits or
coverages.

 

F.

To the extent permitted by law, Consultant, for Consultant and for anyone
claiming through Consultant, waives any and all rights to any consideration,
compensation or benefits, except as expressly provided for herein.

7.

Indemnity. Consultant shall indemnify and hold harmless Company and its
officers, directors, agents and employees, from and against any and all claims,
demands, causes of action, losses, damages, costs and expenses (including
reasonable attorneys’ fees) arising out of or relating to Consultant’s execution
of this Agreement, Consultant’s performance of the Services, a breach of the
Consultant’s representations contained in this Agreement or any claim for
withholding or other taxes that might arise or be imposed due to this Agreement
or the performance of the Services, except to the extent such claim, demand,
cause of action, loss, damage, cost and expense is caused solely by the
negligent acts or failures to act of Company, its officers, directors, agents
and employees, in which case Company shall indemnify and hold Consultant
harmless from any and all claims, demands, causes of action, losses, damages,
costs and expenses (including reasonable attorney fees) to the extent and in the
same proportion as said loss or damage was caused by Company’s (or its officers,
directors, agents and employees’) negligent acts or failures to act.

8.

Confidential Information. All information and materials disclosed during the
performance of this Agreement shall be subject to the Non-Disclosure Agreement
dated March 10, 2008, executed between the parties, which is incorporated herein
and is considered a material part of this Agreement.

9.

Confidentiality of Agreement. The terms of this Agreement, and the proposal of
and discussions relating to this Agreement, are and shall remain confidential as
between the

 

 

Page 2 of 6

 



 

parties, unless, and to the extent, disclosure is required by law or to secure
advice from a legal or tax advisor.

10.

Standard of Conduct. In rendering Services under this Agreement, Consultant
shall conform to high professional standards of work and business ethics.

11.

PublicRelations . This Agreement shall not be construed as granting to
Consultant any right to use any of Company or its affiliates’ trademarks,
service marks or trade names, or otherwise refer to Company in any marketing,
promotional or advertising materials or activities. Without limiting the
generality of the forgoing, Consultant shall not disclose (i) the terms and
conditions of this Agreement, or (ii) the existence of the project or any
contractual relationship between Company and Consultant, except as is reasonably
necessary to perform the Services, or (iii) issue any publication or press
release relating directly or indirectly to (i) or (ii) above; without Company’s
prior written consent.

12.

No- Solicitation/ NoCompetition . Consultant agrees, that for a period of 12
months from the Effective Date, he will not: (a) directly or indirectly, solicit
the services of, induce away from employment with, or hire any employee of
Company or its affiliates during their employment with Company and for a period
of six months after they are no longer employed by Company, without Company’s
prior written consent; (b) solicit, directly or indirectly, for himself or on
behalf of a third party any corporation, firm, or organization that is a
customer of Company any business, service or product that the Company is
providing said customer; (c) without the express written consent of the Chairman
of the Compensation Committee of the Company, which consent will not be
unreasonably withheld, directly or indirectly engage in, own, manage, be
employed by, assist, loan money to, or promote any business, for any person or
entity; or (d) directly or indirectly engage in, own, manage, be employed by,
assist, loan money to, or promote any business, for any person or entity who or
which is engaged in the same business of Company, offers for sale the same
products or services of the Company, or otherwise is a Competitor of Company.
Section 12(d) shall be limited to: (i) companies that include within their
corporate structure competitive local exchange carrier(s) and/or incumbent local
exchange carrier(s), which with affiliates have, for their most recent fiscal
year, annual consolidated total communications revenue equal to or greater than
$1 Billion; or (ii) providers of content delivery network services which with
affiliates have, for their most recent fiscal year, consolidated total content
delivery network revenues greater than $50 million; or (iii) international
communication services providers which with affiliates have a presence in the
United States and, with affiliates, have, for their most recent fiscal year,
annual consolidated total revenue equal to or greater than $1Billion; or (iv) XO
Holdings, Inc., Global Crossing Ltd., Qwest Communications International Inc.,
AT&T Inc., Sprint Nextel Corporation, Time Warner Telecom Inc., Verizon
Communications Inc., Limelight Networks, Inc., Akamai Technologies Inc., PAETEC
Holding Corp., Reliance Communications Venture Limited, including in each case
their affiliates, successors and assigns.

13.

Conceptions. Consultant acknowledges that Company is engaged in a continuous
program of research, development and marketing in connection with its business
and that, in the performance of the Services, Consultant may participate in and
support such activities. To the extent that Consultant participates in or
supports such activities on behalf of Company,

 

 

Page 3 of 6

 



 

Consultant hereby agrees to promptly disclose exclusively to Company all
improvements, original works of authorship, process, computer programs, ideas,
discoveries, techniques, data bases and trade secrets (“Conceptions”), whether
or not patentable or copyrightable, that are made, conceived, first reduced to
practice or created by Consultant, either alone or jointly with others.
Consultant further agrees that all Conceptions that (a) are developed using
equipment, supplies, facilities or trade secrets of Company, or (b) result from
or are any way connected with the Services performed by Consultant, or (c)
relate to the business or the actual or anticipated research or development of
Company, including any “moral” rights under any copyright or other similar law,
shall be the sole and exclusive property of, and are hereby automatically
assigned to, Company. Consultant agrees to assist Company in obtaining and
enforcing all rights and other legal protections for the Proprietary Information
and the Conceptions and to execute any and all documents that Company may
reasonably request in connection therewith. Consultant’s agreement set forth in
the preceding sentence shall continue throughout the period of five (5)years
following the termination or expiration of this Agreement; however, Company
agrees to pay Consultant reasonable consideration for time actually spent and
sufficiently documented by Consultant for such assistance during such five
(5)year period.

14.

Termination. To the extent the Company, through its Compensation Committee
Chairman, provides a consent pursuant to Section 12(c), the Company’s payment
obligations under this Agreement shall cease as of the date of such consent.

Company may terminate this Agreement for “cause”. For purposes of this Agreement
“cause” shall mean the Company’s good faith determination that the Consultant
has committed any of the following in breach of this Agreement: (1) failure to
provide Services; (2) conduct that is materially injurious to Company or any of
its affiliates; (3) fraud, theft or embezzlement or any other material act of
dishonesty with respect to Company or its affiliates; (4) willful use or
imparting of any confidential or proprietary information of Company or an
affiliate; (5) a felony or crime involving moral turpitude. In the event that
Company reasonably believes, in good faith, that Consultant has breached the
Agreement, Company shall provide Consultant prior written notice of such alleged
breach (the “Alleged Breach Notice”), which notice shall identify with
reasonable particularity the basis for such belief, along with the provision of
the Agreement that Company alleges has been breached. If Consultant disagrees
with Company’s belief as set forth in the Alleged Breach Notice, Consultant and
the Chairman of the Compensation Committee, on Company’s behalf, shall attempt
in good faith to resolve the dispute within fourteen (14) business days of
Consultant’s receipt of the Alleged Breach Notice. If Consultant and Company are
unable to definitively resolve the dispute and Company, in good faith, maintains
its position that Consultant has breached the Agreement, Company shall promptly
send a second notice to Consultant (the “Notice of Breach”). If Consultant does
not cure such alleged breach within five (5) business days of receipt of the
Notice of Breach, Company may take any action at law or in equity that it may
otherwise have against Consultant, including terminating the Agreement, and
paying to Consultant the pro-rata amount due for Services performed as of the
date of termination. Except for such payment, Company’s payment obligations
under this Agreement shall cease.

 

 

 

Page 4 of 6

 



 

 

If this Agreement is terminated, the provisions of Sections 2, 6, 7, 8, 9, 11,
12 (but not Section 12(c)), 13, 17, 18, 19, 20, and 21 shall survive and be
enforceable by either party to this Agreement.

15.

Assignment. Neither this Agreement nor any rights or obligations created hereby
may be assigned by either party and any attempt to do so shall be void,
provided, however, Company may freely assign this Agreement to Company
affiliates and subsidiaries and in connection with a change in control of
Company.

16.

Notice.

 

A.

Whenever under the provisions of this Agreement it shall be necessary or
desirable for one party to serve any notice, request, demand, report or other
communication on another party, the same shall be in writing and shall be served
(i) personally; (ii) by independent, reputable, overnight commercial carrier; or
(iii) by electronic transmission where the sender is able to obtain verification
of receipt and review, and where the electronic transmission is immediately
followed by service of the original of the subject item in the manner provided
in clause (i), or (ii) hereof; addressed as follows:

 

 

If to Company:

Level 3 Communications, LLC

Attn: Chief Legal Officer

1025 Eldorado Blvd.

Broomfield, CO 80021

Facsimile (720) 888-5127

 

 

If to Consultant:

Kevin J. O’Hara

3747 Mountain Laurel Place

Boulder, CO 80304

 

 

B.

Any party may, from time to time, by notice in writing served upon the other
party as aforesaid, designate an additional and/or a different mailing address
or an additional and/or a different person to whom all such notices, requests,
demands, reports and communications are thereafter to be addressed. Any notice,
request, demand, report or other communication served personally shall be deemed
delivered upon receipt, if received by independent courier shall be deemed
delivered on the date of receipt as shown by the addressee’s registry or
certification receipt or on the date receipt at the appropriate address, as
shown on the records or manifest of the independent courier, and if served by
facsimile transmission shall be deemed delivered on the date of receipt as shown
on the received facsimile (provided the original is thereafter delivered as
aforesaid).

 

 

 

Page 5 of 6

 



 

 

17.

Affiliates. All representations, covenants and agreements of Consultant set
forth in this Agreement made to or for the benefit or protection of Company
shall also benefit and protect, with equal force and effect, all affiliates of
Company.

18.

Authority. Consultant shall have no authority to legally bind Company or its
affiliates to any liability or obligation whatsoever. Consultant shall advise
all persons and entities with whom he communicates on behalf of Company that
Consultant is only a consultant and has no authority to bind Company or its
affiliates.

19.

EntireAgreement . The foregoing constitutes the entire agreement between the
parties relating to the subject matter hereof, and supersedes all prior
understandings, agreements and documentation relating to the subject matter
hereof. This Agreement may be amended only by an instrument executed by Company
and Consultant.

20.

Severability. If any provision of this Agreement is held to be unenforceable for
any reason, it shall be modified rather than voided, if possible, in order to
achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent possible.

21.

GoverningLaw . This Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and enforced in accordance with, the
laws of the State of Colorado.

 

LEVEL 3 COMMUNICATIONS, LLC

 

By:       /s/ Thomas C. Stortz                            

Name:   Thomas C. Stortz                                

Title:     EVP                                                       

 

CONSULTANT

 

/s/ Kevin J. O’Hara                                           

Kevin J. O’Hara

 

 

 

Page 6 of 6

 

 

 